Head, Justice.
The petition in the present case does not seek the appointment of a receiver, or any other equitable relief, as was true in Rogers v. Taintor, 199 Ga. 192 (33 S. E. 2d 708). The allegations and the prayers demonstrate that this is an action at law, and is not an equity case within the provisions of the Constitution, art. VI, sec. II, par. IV (Code, Ann., § 2-3704). See Burress v. Montgomery, 148 Ga. 548 (97 S. E. 538); Robinson v. Lindsey, 184 Ga. 684 (192 S. E. 910); Atlanta Finance Co. v. Fitzgerald, 189 Ga. 121 (5 S. E. 2d 242); White v. Georgia Railroad &.c. Co., 197 Ga. 238 (28 S. E. 2d 858).

Transferred to the Court of Appeals.


All the Justices concur.

Reyman & Abram, Charles F. Wittenstein, for plaintiff in error.
Eugene L. Tiller, contra.